ON REHEARING
COVINGTON, Judge.
In our original decision, we dismissed the appeal as moot, ruling that this Court in the matter entitled “State of Louisiana, through the Office of the Governor, Division of Administration and the Facility Planning and Central Department versus L.W. Eaton Construction Company, Inc., et al.” Numbers 13,284 and 13,835 on the docket of this Court, decided October 6, 1980, affirmed the judgment of the District Court upholding the validity of the contract for the construction of the School of Veterinary Medicine on the Louisiana State University campus in Baton Rouge, so that no good purpose would be served by granting the State’s motion for a stay of arbitration until a judicial determination of the existence of a valid contract could be made.
On February 11, 1981, we granted the application of the State for a rehearing on briefs previously filed. Since our granting of the rehearing, the Louisiana Supreme Court has denied writs to the State in its application from the decisions in Numbers 13,284 and 13,835. This action of the Supreme Court terminates the judicial attack upon the validity of the subject public works contract. Consequently, we reinstate our original opinion to the effect that: In view of this Court’s finding (confirmed by the Supreme Court’s denial of writs) that the contract in question was valid, the issue of a stay order until judicial determination of its validity is no longer viable.
Accordingly, since this matter before us is moot, we dismiss the State’s appeal. Costs of this appeal are assessed against the State in the amount of $252.98 1.
APPEAL DISMISSED.

. In our original opinion, costs of $105.91 were cast. Obviously, that figure was incorrect; the new amount is correct.